THIRD DIVISION
                                BARNES, P. J.,
                            BOGGS and BRANCH, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules/


                                                                   February 25, 2015




In the Court of Appeals of Georgia
 A14A1865. HILL v. THE STATE.

      BARNES, Presiding Judge.

      A jury convicted Quentin Marcellius Hill of statutory rape and aggravated child

molestation. Hill filed a motion for a new trial, which the trial court denied. On

appeal, Hill challenges the sufficiency of the evidence. He further contends that it was

plain error for the trial court to charge the jury that the prior consistent statements of

the victim may constitute sufficient corroboration in a statutory rape case, and that his

trial counsel was ineffective for failing to object to the charge. For the reasons

discussed below, we affirm.

      The evidence, construed in favor of the jury’s verdict, showed that on June 28,

2011, the 13-year-old victim was sitting alone in her mother’s car in a grocery store

parking lot. Hill, who was 21 years old, parked his car next to the mother’s car where

the victim was sitting and went inside the store. After leaving the store, Hill saw that
the victim was still in the car and signaled for her to roll down her window. The

victim complied, and Hill asked the victim her age. The victim told Hill that she was

13 years old. When Hill said that he did not believe her, the victim repeated her age,

and Hill responded, “[Y]ou’re young, but I still think you’re cute and I want to talk

to you.” Hill and the victim then exchanged cell phone numbers, and the victim

programmed Hill’s name and phone number into her cell phone.

      Hill called and texted the victim later that same day, and they continued to talk

on the phone and text one another over the next few months. The text messages

quickly became sexual in nature. Ultimately, Hill began coming over to the victim’s

house in the morning after her parents had left for work but before the victim left for

school. In early September 2011, Hill came over to the victim’s house before school

and performed oral sex on her. Later that month, Hill returned to the victim’s house

before school, performed oral sex on her, and had sexual intercourse with her. Hill

and the victim continued to text back and forth with one another before and after their

sexual encounters.

      By the end of September, the victim’s father had become concerned that his

daughter might be involved in an inappropriate relationship and took away her cell

phone. He went through the text messages and found several from Hill, including the

                                          2
messages that were sexual in nature. He also found a picture of Hill on the victim’s

phone and realized that he was “grown.” Hill continued attempting to call and text the

victim on the weekend that her father had taken away her phone.

      The victim’s father came to the conclusion that Hill was coming over to the

family’s house after he and his wife were leaving for work in the mornings. He

decided to stay home from work that Monday and see if Hill came over to visit the

victim, but he did not tell the victim about his plan. As the father watched from a

window that morning, he saw Hill, whom he recognized from the photo in the

victim’s phone, drive up to the house. The father called 911 and then went outside

and confronted Hill. Hill said that he was there to buy marijuana and denied that he

had come to see the victim.

      When police officers arrived at the house, the father spoke with them and

showed them the text messages on the victim’s cell phone. The officers also spoke

with the victim, and she told them about her two sexual encounters with Hill in

September 2011. Hill initially told the officers that he was only there to buy

marijuana, but they arrested him based on what the victim and her father had told

them and based on the text messages. While Hill was being arrested, the victim for

the first time told her father about her two sexual encounters with Hill. Subsequently,

                                          3
after Hill was advised of his rights under Miranda v. Arizona, 384 U.S. 436 (86 SCt

1602, 16 LE2d 694) (1966) and agreed to speak with the officers, he confessed to

having oral sex and intercourse with the victim.

      Based on the allegation that he had sexual intercourse with the victim, Hill was

indicted for statutory rape, and based on the allegation that he had performed oral sex

on her, Hill was indicted for aggravated child molestation. At the jury trial, the victim

testified to the events as set out above. Her father testified about his confrontation

with Hill and about what the victim told him had occurred, and the responding

officers testified about the statements made to them by Hill and the victim.

Additionally, the State introduced into evidence 74 pages of text messages between

Hill and the victim spanning from when they first met in June 2011 until their

relationship ended in late September 2011.

      Hill took the stand in his own defense. He testified that the victim told him that

she was 17 years old and had been sitting in the driver’s seat of the car when he first

met her in the grocery store parking lot. Hill admitted to repeatedly calling and

texting the victim on her phone and that he had lied about going over to the victim’s

house to buy marijuana, but he claimed that he and the victim never had any sexual

encounters and that he never made any incriminating statements to the police.

                                           4
      After hearing the conflicting testimony, the jury found Hill guilty of the

charged offenses. Following a hearing, the trial court denied Hill’s motion for a new

trial, and this appeal followed.

      1. Hill challenges the sufficiency of the evidence to support his convictions of

statutory rape and aggravated child molestation. According to Hill, his convictions

should be reversed because there was insufficient corroboration of the victim’s

testimony to support his statutory rape conviction, and because there was no physical

evidence to support either conviction. We are unpersuaded.

             On appeal from a criminal conviction, we view the evidence in the
      light most favorable to the verdict, and [Hill] no longer enjoys the
      presumption of innocence. We neither weigh the evidence nor assess the
      credibility of witnesses, but merely ascertain that the evidence is
      sufficient to prove each element of the crime beyond a reasonable doubt.
      Moreover, conflicts in the testimony of the witnesses are a matter of
      credibility for the jury to resolve. As long as there is some competent
      evidence, even though contradicted, to support each fact necessary to
      make out the state’s case, the jury’s verdict will be upheld.


(Citation omitted.) Rollins v. State, 318 Ga. App. 311 (733 SE2d 841) (2012).

      (a) Statutory Rape. “A person commits the offense of statutory rape when he

or she engages in sexual intercourse with any person under the age of 16 years and


                                          5
not his or her spouse, provided that no conviction shall be had for this offense on the

unsupported testimony of the victim.” OCGA § 16-6-3 (a).

      The quantum of corroboration needed in a statutory rape case is not that
      which is in itself sufficient to convict the accused, but only that amount
      of independent evidence which tends to prove that the incident occurred
      as alleged. Slight circumstances may be sufficient corroboration, and
      ultimately the question of corroboration is one for the jury.


(Citation and emphasis omitted.) Agan v. State, 319 Ga. App. 560, 561-562 (737

SE2d 347) (2013). Physical findings corroborating the victim’s testimony are not

necessary to sustain a conviction of statutory rape. See Davis v. State, 221 Ga. App.
131, 132 (2) (470 SE2d 520) (1996).

      Applying these principles, we conclude that there was sufficient corroboration

to support Hill’s statutory rape conviction. Specifically, the victim’s testimony that

Hill performed oral sex on her when she was 13 years old, corroborated by her prior

consistent statements to her father and to the responding officers and by Hill’s

confession to the officers, was sufficient to support Hill’s conviction beyond a

reasonable doubt. See Bankston v. State, 249 Ga. App. 118 (548 SE2d 25) (2001)

(victim’s testimony corroborated by defendant’s confession to police); Long v. State,




                                          6
189 Ga. App. 131, 132 (1) (375 SE2d 274) (1988) (victim’s testimony corroborated

by victim’s prior consistent statements to parent and social worker).

      Although Hill testified that the victim told him she was 17 years old,

“[k]nowledge of the age of the victim is not an element of the offense of statutory

rape, and reasonable belief that the victim is of the age of consent is not a defense to

statutory rape.” Neal v. State, 264 Ga. App. 311, 314 (5) (590 SE2d 168) (2003). And,

in any event, the jury was entitled to find that Hill’s testimony that he was mistaken

about the age of the victim was not credible. See Rollins, 318 Ga. App. at 311

(witness credibility is for the jury to resolve).

      (b) Aggravated Child Molestation. A person commits the offense of aggravated

child molestation when he or she performs “any immoral or indecent act” involving

sodomy to or with “any child under the age of 16 years with the intent to arouse or

satisfy the sexual desires of either the child or the person.” OCGA § 16-6-4 (a), (c).

The victim’s testimony that she had oral sex with Hill when she was 13 years old,

standing alone, was sufficient to support Hill’s conviction for aggravated child

molestation beyond a reasonable doubt. See Fiek v. State, 266 Ga. App. 523, 527 (4)

(597 SE2d 585) (2004). Physical evidence of the molestation was not required. See

Hutchinson v. State, 287 Ga. App. 415, 417 (651 SE2d 523) (2007).

                                            7
      2. After the close of evidence, the trial court charged the jury that a conviction

for statutory rape cannot be based on the uncorroborated testimony of the victim. The

trial court went on to charge that “[a] victim’s prior consistent statement, as recounted

by third parties to whom such statements were made, may constitute sufficient

evidence of corroboration in a statutory rape case. Whether or not such is the case is

a matter for you, the jury.” Hill did not object at trial, but he contends that the trial

court committed plain error in its charge to the jury on the use of a victim’s prior

consistent statements as corroborating evidence in statutory rape cases. We are

unpersuaded.

      Even when a defendant fails to object to a jury charge at trial, we will review

the charge for plain error. See OCGA § 17-8-58 (b); Booker v. State, 322 Ga. App.
257, 260 (2) (744 SE2d 429) (2013). But our review in this respect is limited:

      Reversal based on plain error is authorized [only] if the instruction was
      erroneous, the error was obvious, the instruction likely affected the
      outcome of the proceedings, and the error seriously affects the fairness,
      integrity or public reputation of judicial proceedings. Satisfying all four
      prongs of this standard is difficult, as it should be.




                                           8
(Citation and punctuation omitted.) Booker, 322 Ga. App. at 260 (2). See White v.

State, 291 Ga. 7, 8 (2) (727 SE2d 109) (2012); State v. Kelly, 290 Ga. 29, 33 (2) (a)

(718 SE2d 232) (2011).

      Hill cannot show plain error because the jury charge at issue was not erroneous.

We have repeatedly held, as the trial court instructed, that “a child-victim’s prior

consistent statements, as recounted by third parties to whom such statements were

made, can constitute sufficient substantive evidence of corroboration in a statutory

rape case.” (Citation and punctuation omitted.) Brown v. State, 318 Ga. App. 334, 336

(1) (733 SE2d 863) (2012). See Lee v. State, 232 Ga. App. 300, 302 (2) (501 SE2d

844) (1998); Long, 189 Ga. App. at 132 (1). Indeed, we approved of a similar charge

given by a trial court in a previous case. See Ogles v. State, 218 Ga. App. 92, 93 (1)

(c) (460 SE2d 866) (1995) (comparing “inapt” jury charge requested by the defendant

to the trial court’s proper charge that “[a] victim’s prior consistent statements as

recounted by third persons may be sufficient evidence of corroboration”).

Accordingly, contrary to Hill’s assertion, there was no plain error in the giving of the

charge.

      3. In a related enumeration of error, Hill contends that his trial counsel

rendered ineffective assistance by failing to object to the jury charge on the use of a

                                           9
victim’s prior consistent statements as corroborating evidence in statutory rape cases.

But, for the reasons discussed supra in Division 2, such an objection would not have

been sustained by the trial court because the jury charge was an accurate statement

of the law. Because the “[f]ailure to make a meritless objection cannot be evidence

of ineffective assistance,” Hill cannot succeed on his ineffective assistance claim.

(Punctuation and footnote omitted.) Eley v. State, 266 Ga. App. 45, 48 (2) (596 SE2d

660) (2004).

      Judgment affirmed. Boggs and Branch, JJ., concur.




                                          10